Title: To James Madison from Sylvanus Bourne, 3 June 1806
From: Bourne, Sylvanus
To: Madison, James



Sir
Amsterdam June 3 1806.

It appears that owing to ye. reluctance with which the new plan of Govt. designated by France for this Country was received, that it is but within a few days they have been able to mature & arrange the contemplated System so as to meet the acceptance of the present Govt. at the Hague & it is asserted that it has not essentially met the approbation, or received the signature of the Grand Pensionaries.  Nothwithstanding this however, we daily expect that a declaration of the new order of things will take place by Proclamation from the fountain head at Paris, & which I shall not fail to transmit you by the first Vessell afterwards.
The last events on the political theatre are Comprized in the restoration of the fortress of Cattano by the Russians & the Austrians to be by the latter given up to France, the actual declaration of war by G B against Prussia, the hostile measures of Prussia towards  Sweden (from which results the probability of a war between those Powers,) the adjustments of affairs between France & the Porte, the organization by France of the Kingdoms of Naples & Holland, and the developement of appearances which justify the belief that Switzerland, Spain & Portugal are soon to experience similar changes.
Our Vessells in great numbers continue to be daily carried into British Ports for examination & though the chief part may be eventually released it is not done without a burthensome charge to the Owners independent of the inconveniences which result in many ways by the detention.  I have the honor to be Sir With great Respect Yr Ob Servt

S Bourne

